office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb presp-104172-17 uilc date date to jeremy fetter area_counsel cc tegedc dal from stephen b tackney deputy associate chief_counsel employee_benefits cc tege eb subject tax treatment of benefits paid_by self-funded health_plans this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue is a benefit paid under an employer-provided self-funded health plan included in income and wages if the average amounts received by the employees for participating in a health-related activity predictably exceed the after-tax contributions by the employees conclusion yes the amounts are included in income and wages for reasons including but not limited to one or both of the reasons listed below as a result the exclusion_from_gross_income under sec_104 does not apply to the amounts received by the employees the employer-provided self-funded health plan does not involve insurance risk and accordingly is not insurance nor does it have the effect of insurance for federal_income_tax purposes including sec_104 the ratio of the average amounts received by the employees for participating in health-related activities to the after-tax contributions by the employees presp-104172-17 demonstrates that the amounts received by the employees are attributable to contributions by the employer and not employee after-tax contributions so that the exclusion under sec_104 does not apply facts in general we understand that promoters typically product developers or insurance brokers but sometimes other persons are selling self-funded health_plans often referred to by promoters as fixed indemnity health_plans and wellness plans to employers the plans are promoted as a way to provide certain benefits to employees at no or little cost to the employer and no or little cost to the employees on a net of withholding take-home pay basis the promoters claim the benefits do not constitute income or wages and thereby reduce the employer and employee share of employment_taxes with respect to employee remuneration under such plans employees who voluntarily participate in the plans make pre-tax contributions to the wellness plans and relatively small after-tax contributions to the self-funded health_plans a large portion of the pre-tax contributions are returned to the employees as cash payments from the self-funded health_plans or rewards through the wellness plans that are purportedly not includible in income or wages the pre-tax contributions to the wellness plans lower the amount of federal_insurance_contributions_act fica_taxes that are owed by the employees and the employers under sec_3101 and sec_3111 the cash payments that are made to the employees from the plans are treated as not includible in income or wages with the result that the participating employees’ net take-home pay on either a per-pay-period or an annual basis generally remains unchanged the employer pays a fee to the promoter for administering the plans the amount of which is less than or at most insignificantly more than the fica_taxes that would have been paid_by the employer had the plans not been adopted as a purported result the employer is able to provide a health plan and a wellness plan to its employees at no or little cost to the employer examples situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with the ability to enroll in coverage under a self- funded health plan employees electing to participate in the self-funded health plan pay a small after-tax employee contribution the amounts deducted to pay the premium for the self-funded health plan are included in the gross_income of employees and are subject_to fica federal_unemployment_tax_act futa taxes and federal_income_tax withholding the self-funded health plan pays employees a fixed cash payment benefit for participating in certain activities that are related to health for example calling a toll- presp-104172-17 free telephone number that provides general health-related information attending a seminar that provides general health-related information participating in a biometric screening or attending a counseling session the employees are not charged for participating in any of the activities the fixed-dollar amount employees receive under the self-funded health plan for each covered activity for example dollar_figure per activity is much greater than the amount of the after-tax premium the employees pay to participate in the self-funded health plan for example dollar_figure per month each employee may receive benefits under the self-funded health plan based on participation in no more than one covered activity each month a maximum of covered events per year under an actuarial analysis all employees are expected to receive benefit payments under the self-funded health plan that markedly exceed their after-tax premium payments and in practice all employees or nearly all employees do receive payments from the self-funded health plan that are in excess of their after-tax contributions situation the facts are the same as situation except the employer also provides employees with the ability to enroll in coverage under a wellness plan which would independently qualify as an accident_and_health_plan under sec_106 together with the self-funded health plan described in situation employees electing to participate in the wellness plan pay a pre-tax employee contribution for example dollar_figure per month through a sec_125 cafeteria_plan and therefore the amount of the salary reduction is not included in compensation income or wages at the time the salary would otherwise have been paid these pre-tax contributions for participation in the wellness plan are in addition to the small after-tax contributions for participation in the employer-provided self-funded health plan the wellness plan provides the employees with health-related wellness activities at no charge to the employees typically if the employee’s net take- home pay on either a per-pay-period or an annual basis after receiving the fixed cash payment from the self-funded health plan exceeds the amount of the employee’s net take-home pay on either a per-pay-period or an annual basis prior to implementing the plans the wellness plan provides that the excess is paid in the form of flex credits that can be used for benefits under the sec_125 cafeteria_plan consequently the net take-home pay on either a per-pay-period or an annual basis of each employee who participates in the plans generally remains unchanged the following chart reflects how promoters may present the net benefits provided by plans described in situation to employers assuming a percent income_tax rate in addition the promoter’s description of the plans may emphasize that the amount of fica_taxes paid_by the employer and employees is reduced prior to adopting the plans dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wellness plan contribution each employee monthly wage taxable_income income taxes post-tax income self-funded health plan contribution after adopting the plans dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure presp-104172-17 dollar_figure dollar_figure dollar_figure dollar_figure fixed cash payment net pay flex credits net take-home pay dollar_figure dollar_figure dollar_figure dollar_figure law and analysis income and statutory exclusions from income sec_61 and sec_1_61-21 provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items in general sec_106 provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan under sec_105 an employee generally may exclude from income amounts received through employer- provided accident_or_health_insurance if those amounts are paid to reimburse expenses_incurred by the employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries and sickness sec_104 provides that gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness this exclusion does not apply however if the amounts are either attributable to contributions by the employer that were not includable in the gross_income of the employee or paid_by the employer id the legislative_history to sec_104 provides that payments for personal_injury_or_sickness through an arrangements sic having the effect of accident_or_health_insurance and that are not merely reimbursement arrangements are excludable from income in order for this exclusion to apply the arrangement must be insurance eg there must be adequate risk shifting h_r rep no pincite conf_rep sec_1_104-1 provides in relevant part that if an individual purchases a policy of accident_or_health_insurance out of the individual’s own funds amounts received thereunder for personal injuries or sickness are excludable from gross_income under sec_104 sec_104 also applies to amounts received by an employee for personal injuries or sickness from a fund which is maintained exclusively by employee contributions sec_1_104-1 however if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for its employees on either a group or individual basis the exclusion provided under sec_104 does not apply to any amounts received by the employees through such fund or insurance id presp-104172-17 revrul_69_154 1969_1_cb_46 clarifies that excess indemnification received under a medical insurance_policy or plan that is attributable to an employer’s contribution is includable in the employee’s gross_income under the ruling if the employer paid the entire premium on a policy sec_104 does not apply and thus to the extent an employee received indemnification in excess of the medical_expenses incurred by the employee the excess is included in the employee’s gross_income because the exclusion under sec_105 only applies to the reimbursement of the amount of the medical expense generally an employee choice between two or more benefits consisting of taxable benefits such as cash and nontaxable benefits such as employer-provided health coverage results in a cafeteria_plan the taxable benefits under which are included in income unless the choice is provided in accordance with the rules under sec_125 under sec_125 an employer may establish a cafeteria_plan that permits an employee to choose among two or more benefits consisting of cash generally salary and qualified_benefits including accident or health coverage pursuant to sec_125 the amount of an employee’s salary reduction applied to purchase such coverage is not included in gross_income even though it was available to the employee and the employee could have chosen to receive cash instead if an employee elects salary reduction pursuant to sec_125 the coverage is excludable from gross_income under sec_106 as employer-provided accident or health coverage application of employment_taxes sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 with respect to employment as that term is defined in sec_3121 sec_3121 defines the term wages for fica purposes as all remuneration for employment with certain specific exceptions sec_3301 imposes futa_tax on wages paid with respect to employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes see sec_3306 and c sec_3402 relating to federal_income_tax withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for an employer with certain specific exceptions to the extent amounts are excluded from gross_income under sec_105 or sec_106 they are also excluded from wages subject_to income_tax_withholding under sec_3401 in addition amounts paid to reimburse expenses_incurred by the situation sec_2 and in irs cca lexi sec_131 were intended to address situations in which no medical_expenses were incurred or reimbursed and should not be read to modify the analysis or result in revrul_69_154 presp-104172-17 employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries or sickness are excepted from wages for fica and futa_tax purposes under sec_3121 and sec_3306 respectively sec_3121 provides an exception from fica wages for any payment to or on behalf of an employee under a cafeteria_plan within the meaning of sec_125 if such payment would not be treated as wages without regard to such plan and it is reasonable to believe that if sec_125 applied for purposes of sec_3121 sec_125 would not treat any wages as constructively received sec_3306 contains a similar exception from wages for purposes of futa_tax sec_3121 provides an exception from fica wages for the amount of any payment including any amount_paid by an employer for insurance or annuities or into a fund to provide for any such payment made to or on behalf of an employee or any of the employee’s dependents under a plan or system established by an employer which makes provision for its employees generally or for its employees generally and their dependents or for a class or classes of its employees or for a class or classes of its employees and their dependents on account of a sickness or accident disability but in the case of payments made to an employee or any of his dependents this subparagraph shall exclude from the term wages only payments which are received under a workers’ compensation law b medical or hospitalization expenses in connection with sickness or accident disability sec_32_1 of the temporary employment_tax regulations under the act of date pub l provides rules related to the fica taxation of payments on account of sickness or accident disability under sec_3121 sec_32_1 in effect provides that payments to or on behalf of an employee on account of sickness or accident disability are not excluded from the term wages unless they are received under a workers’ compensation law or qualify for the exception from wages provided under sec_3121 which provides an exception for any payment although sec_7805 provides that any temporary_regulation shall expire within years after the date_of_issuance of such regulation that paragraph is effective only for temporary regulations issued after date and thus does not apply to this temporary_regulation issued in sec_32_1 was amended in by t d f_r 2006_1_cb_303 confirming its continuing authority the temporary regulations also provide the guidance needed to satisfy the last sentence of sec_3121 which references regulations to provide an exception to the treatment of a third party as the employer with respect to making a payment on account of sickness or accident disability that is included in fica wages solely by reason of the parenthetical matter contained in sec_3121 presp-104172-17 on account of sickness or accident disability made after the expiration of calendar months following the last calendar month in which the employee worked sec_32_1 provides that for purposes of sec_32_1 a payment made on account of sickness or accident disability includes any payment for personal injuries or sickness includible in gross_income under sec_105 and the regulations thereunder and thus does not include- any amount which is expended for medical_care as described in sec_105 and sec_1_105-2 any payment which is unrelated to absence from work as described in sec_105 and sec_1_105-3 or any payment or portion thereof which is attributable to a contribution by the employee as determined in paragraphs d and e of sec_1_105-1 sec_32_1 also provides that a payment made on account of sickness or accident disability does not include any payment which is excludable from gross_income under sec_104 or the last sentence of sec_3121 and sec_32_1 generally provide that any third party which makes a payment included in wages solely by reason of the parenthetical matter contained in sec_3121 is treated as the employer with respect to such payment the temporary regulations distinguish between employers and agents for purposes of this provision if the third party is acting as an agent of the employer the employer for whom services are normally rendered is the employer for purposes of the fica liability with respect to the payments on account of sickness or accident disability if the third party is not an agent of the employer the third party is responsible for the payment of fica_taxes although under certain conditions it can transfer liability for the employer share of fica_taxes to the employer for whom services are normally rendered sec_31_3401_a_-1 provides that income_tax_withholding is required on all payments by an employer of amounts includible in gross_income under sec_105 and sec_1_105-1 to an employee under an accident_or_health_plan for a period of absence from work on account of personal injuries or sickness payments on which withholding is required are wages under sec_3401 for purposes of the income_tax_withholding requirements payments are considered made by the employer and subject_to income_tax_withholding under this provision if a third party makes the payment as an agent of the employer the determining factor as to whether a third party is an agent of the employer is whether the third party bears any insurance risk if the third party bears no insurance risk and is reimbursed on a cost plus fee basis the third party is an agent of the employer even if the third party is responsible for making determinations of the eligibility of individual employees of the employer for sick_pay payments if the third party is paid an insurance presp-104172-17 premium and not reimbursed on a cost plus fee basis the third party is not an agent of the employer but the third party is a payor of third party sick_pay for purposes of voluntary withholding from sick_pay under sec_3402 and the regulations thereunder third party payments of sick_pay as defined in sec_3402 are not wages under sec_3401 or sec_31_3401_a_-1 application to fixed indemnity health_plans a fixed indemnity health plan generally refers to a plan that pays covered individuals a specified amount of cash for the occurrence of certain health-related events such as medical office visits or days in the hospital similarly a critical disease or specific disease policy pays a specified amount for the diagnosis of a disease the amount_paid is not related to the amount of any medical expense incurred or coordinated with other health coverage the exclusion_from_gross_income under sec_104 applies to amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness amounts received from a self-funded fixed indemnity health plan may qualify for this exclusion in certain circumstances as a general_rule employees who elect to participate in a self-funded fixed indemnity health plan which constitutes insurance or has the effect of insurance offered by their employer and who pay percent of the premiums on an after-tax basis may exclude from their gross_income and wages for income_tax_withholding purposes reasonable amounts received through the self-funded fixed indemnity health plan as a result of the employees experiencing certain health-related events for example a medical office visit or a hospital stay see sec_104 sec_105 and sec_106 and the accompanying regulations for the income_tax_withholding authority see sec_3401 and sec_31_3401_a_-1 for example assume a traditional fixed indemnity health plan that pays fixed amounts on unpredictable health events such as a medical office visit or a hospital stay and receives premium payments on an after-tax basis and that unlike the arrangements presented in the situations described above the fixed indemnity health plan provides insurance or has the effect of insurance if that plan pays an individual dollar_figure for a medical office visit and the covered individual’s unreimbursed medical costs as the result of the visit were dollar_figure the dollar_figure would be excluded from income the exclusion under sec_104 however does not apply to the extent that amounts paid are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer thus if a fixed indemnity health plan with premiums_paid on a pre-tax basis through a sec_125 cafeteria_plan paid dollar_figure for a medical office visit and the covered individual’s unreimbursed medical costs as the for analysis of other situations regarding the taxation of payments to employees in relation to employer- provided health_plans see revrul_2002_3 2002_3_irb_316 irs cca lexi sec_50 and irs cca lexi sec_131 presp-104172-17 result of the visit were dollar_figure dollar_figure would be excluded from gross_income under sec_105 and the excess_amount of dollar_figure would be included in gross_income discussion situation the exclusion under sec_104 applies to amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance neither the code nor the regulations define the term_insurance the supreme court has explained however that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be involved 312_us_531 61_sct_646 85_led_996 the risk transferred must be the risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_2007_47 c b in situation the participants receive a payment for engaging in certain activities related to health but the arrangement does not involve a risk of economic loss or fortuitous event accordingly there is no insurance for federal_income_tax purposes similarly because there is no insurance risk there can be no risk shifting which is required for an arrangement to have the effect of insurance see h_r rep no pincite conf_rep thus because the self-funded health plan is neither insurance nor does it have the effect of insurance amounts received through the plan are not excluded from income under sec_104 or from wages under sec_3401 moreover because the average benefits paid or predicted to be paid through the self- funded health plan markedly exceed the after-tax contributions paid_by a participating employee for example dollar_figure dollar_figure x in annual_benefit payments versus dollar_figure dollar_figure x in annual premiums the benefits in excess of the premiums for example dollar_figure dollar_figure - dollar_figure are either attributable to contributions by the employer that were not includable in the gross_income of the employee or paid_by the employer as a result the exclusion under sec_104 would not apply to such excess and the excess dollar_figure would be includible in the gross_income of the participating employee in addition the excess would be included as wages of the participating employee under sec_3401 because the plan is not insurance a third party making the payments of benefits under the plan would have no insurance risk and would be treated as an agent of the employer under the income_tax_withholding regulations relating to payments on account of sickness or accident disability thus the excess payments would be subject_to income_tax_withholding on the same basis as if the employer were making the payments sec_31_3401_a_-1 the excess would also be subject_to fica and futa taxes because no exception from wages applies to the excess the excess payments are not made on account of sickness or accident presp-104172-17 disability and are not paid for medical or hospitalization expenses in connection with sickness or accident disability even if the excess payments could be considered to be paid on account of sickness or accident disability sec_3121 and sec_32_1 would in effect provide that such excess payments would be subject_to fica and futa taxation situation the outcome regarding benefits received under the self-funded health plan would be the same in situation as it is in situation however the flex credits awarded under the wellness plan would be excluded from the income and wages of a participating employee unless the flex credits were used to purchase taxable benefits under the sec_125 cafeteria_plan such as whole_life_insurance coverage in contrast to group term life_insurance or a gym membership in that instance the flex credits used to purchase the taxable benefits under the sec_125 cafeteria_plan would be included in the gross_income and wages of the participating employee please call if you have any further questions
